Orders of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about January 21, 1999, which, to the extent appealed from, terminated respondent father’s parental rights to the subject children upon a finding of mental illness, unanimously affirmed, without costs.
In view of the history of this case and the evidence of respondent father’s mental illness dating back to 1988, his poor compliance with treatment and his failure to recognize that he was ill and needed help, and the conclusion of the court-appointed psychiatrist, that, as a result of his illness, respondent would not be able to provide proper care for the children in the foreseeable future, there was clear and convincing proof warranting termination of respondent’s parental rights pursuant to Social Services Law § 384-b (4) (c) (see, Matter of Shannon Monique W., 245 AD2d 86, lv denied 91 NY2d 809). Concur — Tom, J. P., Ellerin, Wallach, Lerner and Buckley, JJ.